EXHIBIT23.3 CONSENT OF DUFF & PHELPS, LLC We hereby consent to the use of our name in the Registration Statement on Form S-4 of Otelco Inc. filed on March 15, 2010 in the sections of such Registration Statement entitled “Material U.S. Federal Income Tax Considerations” and “Experts.” By giving such consent we do not hereby admit that we are experts with respect to any part of such Registration Statement within the meaning of the term “expert” as used in, or that we come within the category of persons whose consent is required under, the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission promulgated thereunder. /s/Duff&Phelps,LLC Duff & Phelps, LLC March 15, 2010
